Case 3:17-cv-00072-NKM-JCH Document 1069 Filed 09/14/21 Page 1 of 4 Pageid#: 17830




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OFVIRGINIA
                                     Charlottesville Division

    ELIZABETH SINES, et al.,

                        Plaintiffs,                      No. 3:17-cv-00072-NKM

       v.                                                JURY TRIAL DEMANDED

    JASON KESSLER, et al.,

                        Defendants.

           DEFENDANT JEFF SCHOEP AND NATIONAL SOCIALIST MOVEMENT’S
              PRETRIAL DISCLOSURES PURSUANT TO FED. R. CIV. P. 26(a)(3)


            Comes now, Defendants Jeff Schoep and National Socialist Movement (NSM), by and

  through counsel, respectfully submits the following disclosures pursuant to Federal Rule of Civil

  Procedure 26(a)(3) and to the Amended Pretrial Order entered and filed by this Court on July 15,

  2021, ECF 991.

            Defendants Schoep and NSM intend to admit the following at trial and reserve the right to

  amend this list in light of new developments before or during trial.

      1.     FINAL REPORT: Independent Review of the 2017 Protest Events in Charlottesville,
             Virginia,(“Heaphy Report”) by Timothy Heaphy, Hunton & Williams LLP



  Respectfully submitted September 14, 2021.

                                                /s/ W. Edward ReBrook, IV
                                                W. Edward ReBrook, IV, Esq. (VBA # Bar 84719)
                                                The ReBrook Law Office
                                                6013 Clerkenwell Court
                                                Burke, Virginia 22015
                                                (571) 215-9006 (phone)
                                                edward@rebrooklaw.com


                                                   -1-
Case 3:17-cv-00072-NKM-JCH Document 1069 Filed 09/14/21 Page 2 of 4 Pageid#: 17831



                                     Counsel for Defendants Jeff Schoep, National
                                     Socialist Movement, Nationalist Front, David
                                     Matthew Parrott, Matthew Heimbach, and
                                     Traditionalist Worker Party




                                       -2-
Case 3:17-cv-00072-NKM-JCH Document 1069 Filed 09/14/21 Page 3 of 4 Pageid#: 17832



                                    CERTIFICATE OF SERVICE

          I hereby certify that on September 14, 2021, I filed the foregoing with the Clerk of Court

   through the CM/ECF system, which will send a notice of electronic filing to all counsel of record

   in the case, as well as all ECF-registered pro se parties.

          I hereby further certify that on September 14, 2021, I served a copy of the foregoing on

   the following non-ECF pro se parties, via electronic mail, as follows:

   Richard Spencer                                        Robert “Azzmador” Ray
   richardbspencer@icloud.com                             azzmador@gmail.com
   richardbspencer@gmail.com
                                                          Elliott Kline a/k/a Eli Mosley
   Vanguard America                                       eli.f.mosley@gmail.com
   c/o Dillon Hopper                                      deplorabletruth@gmail.com
   dillon_hopper@protonmail.com                           eli.r.kline@gmail.com




         I hereby further certify that on September 14, 2021, I served a copy of the foregoing on the

  following non-ECF pro se party, via first-class mail, as follows:

   Christopher Cantwell (00991-509)
   USP Marion
   U.S. Penitentiary
   P.O. Box 1000
   Marion, IL 62959


                                                  /s/ W. Edward Rebrook, IV
                                                  W. Edward ReBrook, IV, Esq. (VBA #84719)
                                                  The ReBrook Law Office
                                                  6013 Clerkenwell Court
                                                  Burke, Virginia 22015
                                                  (571) 215-9006 (phone)
                                                  edward@rebrooklaw.com

                                                  Counsel for Defendants Jeff Schoep,



                                                    -3-
Case 3:17-cv-00072-NKM-JCH Document 1069 Filed 09/14/21 Page 4 of 4 Pageid#: 17833




                                             National Socialist Movement,
                                             Nationalist Front, David Matthew
                                             Parrott, Matthew Heimbach, and
                                             Traditionalist Worker Party




                                       -4-
